
	
		II
		111th CONGRESS
		1st Session
		S. 1247
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Menendez (for
			 himself, Mrs. Gillibrand, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  family unity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Orphans, Widows, and Widowers
			 Protection Act.
		2.Relief for
			 orphans and spouses of United States citizens and residents
			(a)AmendmentSection
			 201(b)(2)(A)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1151(b)(2)(A)(i)) is amended—
				(1)by inserting
			 or, if married to such citizen for less than 2 years at the time of the
			 citizen’s death, an alien who proves by a preponderance of the evidence that
			 the marriage was entered into in good faith and not solely for the purpose of
			 obtaining an immigration benefit after for at least 2 years at
			 the time of the citizen’s death; and
				(2)by adding at the
			 end the following: For purposes of this subsection, an alien who was the
			 child or parent of a citizen of the United States on the date of the citizen’s
			 death shall be considered to remain an immediate relative after such date if
			 the alien parent files a petition under section 204(a)(1)(A)(ii) not later than
			 2 years after such date or the alien child files such a petition before
			 reaching 21 years of age..
				(b)Special rule
			 for orphans and spousesIn applying section 201(b)(2)(A)(i) of
			 the Immigration and Nationality Act,
			 as amended by subsection (a), to an alien whose citizen or lawful permanent
			 resident relative died before the date of the enactment of this Act, the alien
			 relative may file the classification petition under section 204(a)(1)(A)(ii) of
			 such Act not later than 2 years after the date of the enactment of this
			 Act.
			(c)Eligibility for
			 paroleIf an alien was excluded, deported, removed, or departed
			 voluntarily before the date of the enactment of this Act based solely upon the
			 alien’s lack of classification as an immediate relative (as defined in section
			 201(b)(2)(A)(i) of the Immigration and
			 Nationality Act) due to the death of the alien’s citizen
			 relative—
				(1)such alien shall
			 be eligible for parole into the United States pursuant to the Attorney
			 General’s discretionary authority under section 212(d)(5) of such Act (8 U.S.C.
			 1182(d)(5)); and
				(2)such alien’s
			 application for adjustment of status shall be considered notwithstanding
			 section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
				3.Adjustment of
			 status
			(a)Surviving
			 spouses, parents, and childrenSection 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) is amended by adding at the end the
			 following:
				
					(n)Application for
				adjustment of status by surviving spouses, parents, and children
						(1)In
				generalAn alien described in paragraph (2) who applies for
				adjustment of status before the death of the qualifying relative may have such
				application adjudicated as if such death had not occurred.
						(2)Alien
				describedAn alien described in this paragraph is an alien
				who—
							(A)is an immediate
				relative (as described in section 201(b)(2)(A));
							(B)is a
				family-sponsored immigrant (as described in subsection (a) or (d) of section
				203); or
							(C)is a derivative
				beneficiary of an employment-based immigrant under section 203(b) (as described
				in section
				203(d)).
							.
			(b)RefugeesSection
			 209(b) of the Immigration and Nationality Act (8 U.S.C. 1259(b)) is amended by
			 adding at the end the following An alien who is the spouse or child of a
			 refugee (as described in section 207(c)(2)) or an asylee (as described in
			 section 208(b)(3) who applies for adjustment of status before the death of a
			 qualifying relative may have such application adjudicated as if such death had
			 not occurred..
			4.Transition
			 period
			(a)In
			 generalNotwithstanding a denial of an application for adjustment
			 of status for an alien whose qualifying relative died before the date of the
			 enactment of this Act, such application may be renewed by the alien through a
			 motion to reopen, without fee, if such motion is filed not later than 2 years
			 after such date of enactment.
			(b)Eligibility for
			 paroleIf an alien described in section 245(n)(2) of the
			 Immigration and Nationality Act (8 U.S.C. 1255(n)(2)) was excluded, deported,
			 removed, or departed voluntarily before the date of the enactment of this
			 Act—
				(1)such alien shall
			 be eligible for parole into the United States pursuant to the Attorney
			 General’s discretionary authority under section 212(d)(5) of the
			 Immigration and Nationality Act (8 U.S.C.
			 1182(d)(5)); and
				(2)such alien’s
			 application for adjustment of status shall be considered notwithstanding
			 section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
				5.Processing of
			 immigrant visas and derivative petitions
			(a)In
			 generalSection 204(b) of the Immigration and Nationality Act (8
			 U.S.C. 1154(b)) is amended—
				(1)by striking
			 After an investigation and inserting the following:
					
						(1)In
				generalAfter an
				investigation
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Death of
				qualifying relative
							(A)In
				generalAny alien described in subparagraph (B) whose qualifying
				relative died before the completion of immigrant visa processing may have an
				immigrant visa application adjudicated as if such death had not occurred. An
				immigrant visa issued before the death of the qualifying relative shall remain
				valid after such death.
							(B)Alien
				describedAn alien described in this subparagraph is an alien who
				is—
								(i)an immediate
				relative (as described in section 201(b)(2)(A));
								(ii)a
				family-sponsored immigrant (as described in subsection (a) or (d) of section
				203);
								(iii)a derivative
				beneficiary of an employment-based immigrant under section 203(b) (as described
				in section 203(d)); or
								(iv)the spouse or
				child of a refugee (as described in section 207(c)(2)) or an asylee (as
				described in section
				208(b)(3)).
								.
				(b)Transition
			 period
				(1)In
			 generalNotwithstanding a denial or revocation of an application
			 for an immigrant visa for an alien whose qualifying relative died before the
			 date of the enactment of this Act, such application may be renewed by the alien
			 through a motion to reopen, without fee, if such motion is filed not later than
			 2 years after such date of enactment.
				(2)Inapplicability
			 of bars to entryNotwithstanding section 212(a)(9) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)(9)), an alien’s application
			 for an immigrant visa shall be considered if the alien was excluded, deported,
			 removed, or departed voluntarily before the date of the enactment of this
			 Act.
				6.NaturalizationSection 319(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1430(a)) is amended by inserting (or, if the
			 spouse is deceased, the spouse was a citizen of the United States)
			 after citizen of the United States.
		7.Effective
			 dateThe amendments made by
			 this Act shall apply to all petitions or applications described in such
			 amendments that—
			(1)are pending as of the date of the enactment
			 of this Act; or
			(2)have been denied, but would have been
			 approved if such amendments had been in effect at the time of adjudication of
			 the petition or application.
			
